DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reset of Statutory Period
2.	Upon further consideration, the Advisory Action mailed 03/08/2021 is hereby withdrawn and replaced by the following Office Action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. (US 5585682 A) in view of Horng et al. (US 20180062473 A1).
	Regarding claim 9, Konicek discloses  an electric machine (Fig. 1A) comprising: a stator core (20) including an outer circumferential surface; a cylindrical housing (30) circumscribing the core and defining an inner circumferential surface; and an annular sleeve (28) including an inner circumferential surface and an outer circumferential, the sleeve being radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core 
	Konicek does not mention explicitly: wherein the core has an outer circumferential surface defining teeth, and the sleeve has an inner circumferential surface defining teeth that mate with the teeth of the core. 
	Horng discloses a sleeve (1a in Fig. 2) disposed between a motor housing (1b) and a stator core (21) of the motor (Fig. 2; para. 0029); wherein the core (21) has an outer circumferential surface defining teeth, and the sleeve (1a) has an inner circumferential surface defining teeth that mate with the teeth of the core (Fig. 2; para. 0030-0031). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek to provide the stator core with a plurality of outwardly extending projections each of which is to be disposed in a receptacle defined in the sleeve as taught by Horng. Doing so would improve the interference coupling between the stator core and the sleeve (Horng, para. 0031).
	Regarding claim 7, Konicek does not but Horng discloses: wherein the stator core defines an outwardly extending projection (the portions between the notches 212 in Fig. 3) that is disposed in a receptacle (the portions between the protrusions 12 in Fig. .
5.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Condamin (US 20040124720 A1).
	Regarding claim 15, Konicek discloses the claimed invention (see discussion for claim 9 above) except: wherein the compressible layer is a corrugated spring.  
	Condamin discloses a mechanism of interference fit between a stator sleeve (45 in Fig. 4) and a housing (46), comprising: a compressible layer in the form of a corrugated spring (elastomer washer 61 in Fig. 4 or combination of washer 61 and annular corrugations 67 in Fig. 8), wherein the compressible layer is a corrugated spring (para. 0068).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek by implementing the compressible layer using a corrugated spring, as taught by Condamin, to provide an improved interference fit between the stator and the housing. Doing so would provide good damping of noise and vibration while, where appropriate, enabling a cooling circuit to be integrated in the casing of the stator (Condamin, para. 0008, 0027). 
Regarding claim 13, Konicek discloses: wherein the annular compressible layer is a sleeve (28).  
6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Horng as applied to claim 9 above further in view of Rittmeyer et al. (US 20190165636 A1).
Regarding claims 2-4, Konicek discloses: wherein the core and the housing are formed of different materials (col. 1, lines 20-24).  
Konicek does not mention explicitly: said sleeve is formed of material different from the core and the housing; said sleeve is formed from a material having a lower elastic modulus than the housing; wherein the sleeve is formed of magnesium or a polymer.  
Rittmeyer discloses an electric machine (Abstract; Fig. 3) comprising: a stator core (combination of 120 and 118) including an outer circumferential surface (outer circumferential surface of sleeve 118); a cylindrical housing (114) circumscribing the core and defining an inner circumferential surface; and an annular sleeve (116) including an inner circumferential surface and an outer circumferential, the sleeve being radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core and with the outer circumferential surface of the sleeve disposed against the inner circumferential surface of the housing (Figs. 3, 5E and 5F; para. 0024, 0033), wherein said sleeve is formed of material different from the core and the housing, wherein the sleeve is formed of magnesium (para. 0023).
Since Konicek teaches the general conditions of selecting the material forming the stator core, the sleeve and the housing (col. 1, lines 20-24; col. 3, line 65 – col. 4, line 20: “The stator 20 has coefficients of both axial and radial thermal expansion that are typically less than the respective coefficients of thermal expansion of the housing 30. …. the coefficients of radial thermal expansion of the tapered rings 40, 50 and the sleeve 28 are selected to be substantially equal to the coefficient of radial thermal In re Leshin, 125 USPQ 416.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Horng as applied to claim 9 above further in view of Buehler et al. (US 20140239753 A1).
Regarding claim 5, Konicek does not mention explicitly: wherein the sleeve is formed of a polymer.  
Buehler discloses a sleeve (64) disposed between a motor housing and a stator of the motor (Fig. 2; para. 0021); wherein the sleeve is formed of a polymer (para. 0021).  
Since Konicek teaches the general conditions of selecting the material forming the stator core, the sleeve and the housing (col. 1, lines 20-24; col. 3, line 65 – col. 4, line 20), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Leshin, 125 USPQ 416.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Horng as applied to claim 9 above further in view of Ploch et al. (US 20110185564 A1).
Regarding claim 6, Konicek does not mention explicitly: wherein the sleeve is formed of multiple arcuate segments that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments.  
	Ploch discloses a sleeve (the portion of the annual sleeve 3 having outer wall 3’ as shown in Fig. 1) disposed between a motor housing (2) and a stator (1) of the motor (para. 0020); wherein the sleeve is formed of multiple arcuate segments (the sections between 3a) that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments (Fig. 1; para. 0011, 0020).
.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Horng as applied to claim 9 above further in view of Major (US 20160329760 A1).
	Regarding claim 8, Konicek does not mention explicitly: wherein the sleeve defines an outwardly extending projection that is disposed in a receptacle defined in the housing.  
Major discloses an electric motor comprising: a stator (14 in Fig. 6) having a layer of outer surface defining an outwardly extending projection (86) that is disposed in a receptacle (114) defined in a housing (32) of the motor (Fig. 6; para. 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Konicek and Horng to provide the outer surface of the sleeve with an outwardly extending projection and the inner surface of the housing with a receptacle wherein the interference fit includes .
10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Condamin as applied to claim 15 above further in view of Rittmeyer et al.
	Regarding claims 11-12, Konicek discloses: wherein the core and the housing are formed of different materials (col. 1, lines 20-24).  
Konicek does not mention explicitly: said sleeve is formed of material different from the core and the housing; said sleeve is formed from a material having a lower elastic modulus than the housing; wherein the sleeve is formed of magnesium or a polymer.  
Rittmeyer discloses an electric machine (Abstract; Fig. 3) comprising: a stator core (combination of 120 and 118) including an outer circumferential surface (outer circumferential surface of sleeve 118); a cylindrical housing (114) circumscribing the core and defining an inner circumferential surface; and an annular sleeve (116) including an inner circumferential surface and an outer circumferential, the sleeve being radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core and with the outer circumferential surface of the sleeve disposed against the inner circumferential surface of the housing (Figs. 3, 5E and 5F; para. 0024, 0033), wherein said sleeve is formed of material different from the core and the housing, wherein the sleeve is formed of magnesium (para. 0023).
In re Leshin, 125 USPQ 416.
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Condamin as applied to claim 15 above further in view of Ploch et al.
Regarding claim 14, Konicek does not mention explicitly: wherein the sleeve is formed of multiple arcuate segments that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments.  

	In view of Ploch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Konicek and Condamin to provide the sleeve wall with longitudinal slots which are arranged alongside one another parallel to the longitudinal axis of the annular sleeve or directly providing the sleeve formed of multiple arcuate segments that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments. Doing so would allow tolerances during the (interference) fixing process to be compensated for relatively easily and advantageously, thus simplifying the respective compression process (Ploch, para. 0011). 
12.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of MA (US 3254539 A).
Regarding claim 16, Konicek discloses an electric machine (Fig. 1A) comprising: a stator core (20); a cylindrical housing (30) circumscribing the core; and an annular sleeve (28) circumferentially arranged around the stator core, wherein the outer diameter of the sleeve is larger than the inner diameter of the housing to form an interference fit between the housing and the sleeve (col. 3, lines 59-62).  

MA discloses an interference fit sleeve (combination of 46 and 47 in Fig. 5), wherein said sleeve is in the form of a plurality of discrete and unattached arcuate segments in a spaced relationship such that gaps are defined between adjacent ones of the arcuate segments, the arcuate segments collectively forming said sleeve having a discontinuous inner diameter received around a core (14) and a discontinuous outer diameter disposed against an inner diameter of a housing (combination of 44 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek with providing an interference fit sleeve in the form of a plurality of separated arcuate segments that are circumferentially arranged around the stator core in a spaced relationship as taught by MA. It is obvious that doing so would allow tolerances during the (interference) fixing process to be compensated for relatively easily and advantageously, thus simplifying the respective compression process. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 20, Konicek discloses the claimed invention (col. 3, lines 20-24).
s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of MA as applied to claim 16 above further in view of Rittmeyer et al.
Regarding claims 17 and 18, the combination of Konicek, MA and Rittmeyer renders the claimed invention obvious (see discussions for claims, 2-4 and 16 above).
14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of MA as applied to claim 16 above further in view of Ploch et al.
	Regarding claim 19, the combination of Konicek, MA and Ploch renders the claimed invention obvious (see discussion for claims 16 and 7 above).

Response to Arguments
15.	Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
Regarding claim 9, Applicant argues that “ … the Examiner incorrectly alleges the first housing part 1a to be a sleeve. … That is, rather than utilizing a sleeve like the claimed invention, Horng directly connects the iron core 21 with the housing 1”. The Examiner respectfully disagrees.
The Examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the Examiner asserts that Horng does disclose a sleeve (1a in Fig. 2) disposed between a motor housing (1b) 
Regarding Applicant’s arguments with respect to claim 15, the Examiner  clarifies the position taken in the previous Office Action as follows: 
It is considered that claims 1 and 10 recite the same invention but merely differ in breadth of terminology used. Specifically, instead of an annual sleeve, claim 10 recites an annular compressible layer. However, Konicek discloses the annular sleeve (28) including an inner circumferential surface and an outer circumferential, wherein the sleeve is radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core and with the outer circumferential surface of the sleeve disposed against the inner circumferential surface of the housing (Fig. 1A; col. 3, lines 28-30), wherein a diameter of the outer circumferential surface of the sleeve is larger than a diameter of the inner circumferential surface of the housing to form an interference fit between the housing 
Applicant's arguments with respect to claims 16-20 are moot in view of the new ground(s) of rejection. Detailed response is given in sections 12-14 as set forth above in this Office action.
The rest of the Applicant’s arguments are reliant upon the issue discussed above, and are deemed to be non-persuasive as well for the reasons provided above.
             
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.